Citation Nr: 1022853	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-04 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability to include posttraumatic stress disorder (PTSD) 
and schizophrenia.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
November 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the claim for service connection 
for PTSD.  

Subsequent to the September 2006 rating decision, the Veteran 
filed a claim for service connection for schizophrenia.  The 
RO issued a statement of the case in December 2007, 
rephrasing the issue as entitlement to service connection for 
PTSD with paranoid schizophrenia.  The Board has once again 
recharacterized the issue, to incorporate all other possible 
acquired psychiatric disorders in compliance with the ruling 
in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The more 
inclusive issue is as stated on the title page of this 
decision.  

The Veteran submitted additional evidence to the Board and a 
written waiver signed by his representative, waiving a review 
of this evidence by the RO.  Therefore, the Board has the 
jurisdiction to consider the new evidence pursuant to 
38 C.F.R. § 20.1304(c) (2009). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

The Veteran's representative has asked the Board to remand 
the claim to obtain and develop additional evidence.  The 
representative asks for remand to obtain recent private 
treatment records and another VA examination and opinion.

The Veteran contends that he now has an acquired psychiatric 
disability, including PTSD and/or schizophrenia, as a result 
of two sexual assaults during service.  The first instance of 
sexual abuse in service that the Veteran reported was alleged 
to have occurred at Fort Devens, Massachusetts, in August 
1966, when six to seven men attacked him.  He also contends 
that a second attack occurred subsequently in a forest when 
several men jumped him.  

Service treatment records reflect that in August 1966 the 
Veteran was found unconscious on the roadside with 
superficial abrasions of the forehead.  He reported not 
remembering events subsequent to January 1965.  The treatment 
records indicate that, prior to this incident, he accused 
seven teenagers from his company of a homosexual attack, but 
his amnesia caused him to forget making the accusation.  The 
Veteran received a psychiatric evaluation in service in 
November 1966.  The examination recorded that the "Veteran 
reported being attacked by seven teenagers who had knocked 
him down."  The Veteran was discharged from service due to a 
personality defect.  

The Veteran's post-service treatment records show diagnoses 
of paranoid schizophrenia, malingering, psychotic disorder, 
and PTSD.  The Veteran's mother also recounted that his 
personality changed when he returned from his service and he 
became agoraphobic.  

The Veteran was afforded a VA examination in August 2007, 
which reflects an Axis I diagnosis of malingering, and Axis 
II diagnoses that include personality disorder (not otherwise 
specified) with borderline antisocial narcissistic and 
histrionic features.  The August 2007 VA examination report 
also included the examining psychologist's opinions that the 
Veteran had malingering symptoms of schizophrenia, did not 
have schizophrenia, and had an unstable personality disorder 
(passive-aggressive), and a character disorder, did not meet 
the criteria for PTSD, and that none of the Veteran's mental 
conditions were caused by service.  

A letter from Dr. Grace Graham dated in December 2009 
indicates her working diagnoses of PTSD and depressive type 
schizoaffective disorder, but does not indicate the bases for 
these diagnoses or include any treatment records.  The 
Veteran's representative has requested remand in part to 
obtain such private treatment records because they represent 
a diagnosis of schizoaffective disorder, which is relevant to 
the Veteran's claim.  

The Veteran's mother reported that the Veteran receives 
disability benefits from the U.S. Social Security 
Administration; however, these records are not on file.  
Therefore, an attempt should be made to retrieve them.  

Accordingly, the case is REMANDED for the following action:

1.	Ask the Veteran to provide any private 
medical records, not already in the 
claims file, pertaining to treatment or 
evaluation of his psychiatric 
disorders, specifically from the office 
of Dr. Grace C. Graham, Plano, Texas, 
75023, or to provide the identifying 
information and any necessary 
authorization to enable the AMC/RO to 
obtain such evidence on his behalf.  
Document any attempts to obtain such 
records.  If the AMC/RO is unable to 
obtain any pertinent evidence 
identified by the Veteran, so inform 
him and request that he obtain and 
submit it.

2.	Obtain from the U.S. Social Security 
Administration a copy of its 
decision(s) awarding the Veteran 
disability benefits, as well as copies 
of all medical records underlying that 
determination.  In requesting these 
records, follow the current procedures 
of 38 C.F.R.     § 3.159(c) with 
respect to requesting records from 
Federal facilities.  If the requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact 
should be documented in the claims 
file, and the Veteran should be 
informed in writing.  

3.	If additional private treatment records 
from Dr. Grace C. Graham or SSA records 
are obtained, then schedule the Veteran 
for a VA mental disorders examination 
to determine the nature, extent, and 
etiology of an acquired psychiatric 
disorder, to include PTSD and 
schizoaffective disorder.  In 
conjunction with the examination, the 
relevant documents in the claims folder 
should be made available to the VA 
examiner for review.  All indicated 
tests and studies, including 
psychological testing, if necessary, 
are to be performed and the examiner 
should review the results of any 
testing prior to completing the report.  
For any diagnosed psychiatric disorder, 
the VA examiner should specifically 
offer an opinion as to whether it is at 
least as likely as not (a probability 
of 50 percent) that the diagnosed 
psychiatric disorder is related to the 
Veteran's service, including the August 
1966 personal assault during service.  

	If no additional private treatment 
records from 
	Dr. Grace C. Graham or SSA records are 
obtained, 	then additional VA 
examination is not necessary to 	decide 
this claim.  The August 2007 VA 
examination 	report is otherwise adequate 
for rating purposes.

4.  Thereafter, readjudicate the issue on 
appeal based on a review of the entire 
evidentiary record.  If the desired 
benefit is not granted, a supplemental 
statement of the case should be furnished 
to the Veteran and his representative.  
The case should then be returned to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to 
appear and participate in any scheduled VA examination, as 
failure to do so may result in denial of the claim.  See 
38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

